EXHIBIT 99.2 2008 Annual Meeting ofShareholders June 26, 2008 2 This presentation contains certain forward-looking statements concerning the Company's operations, performance, and financial condition. Such forward-looking statements are subject to various risks and uncertainties that could causeactual results to differ materially from those indicated. Such risks and uncertainties may include, but are not limited to:the failure to consummate our identified strategic solution for our non-core misses apparel catalog titles and therefinancing of certain real estate assets, the failure to effectively implement our planned cost and capital budgetreduction plans, the failure to effectively implement the Company's plans for consolidation of the Catherines Plus Sizesbrand, a new organizational structure and enhancements in the Company's merchandise and marketing, the failure togenerate a positive response to the Company's new Lane Bryant catalog and the Lane Bryant credit card program, thefailure to implement the Company's business plan for increased profitability and growth in the Company's retail storesand direct-to-consumer segments, the failure to successfully implement the Company's expansion of Cacique throughnew store formats, the failure to achieve improvement in the Company's competitive position, adverse changes in costsvital to catalog operations, such as postage, paper and acquisition of prospects, declining response rates to catalogofferings, the failure to maintain efficient and uninterrupted order-taking and fulfillment in our direct-to-consumerbusiness, changes in or miscalculation of fashion trends, extreme or unseasonable weather conditions, economicdownturns, escalation of energy costs, a weakness in overall consumer demand, the failure to find suitable storelocations, increases in wage rates, the ability to hire and train associates, trade and security restrictions and political orfinancial instability in countries where goods are manufactured, the interruption of merchandise flow from theCompany's centralized distribution facilities, competitive pressures, and the adverse effects of natural disasters, war,acts of terrorism or threats of either, or other armed conflict, on the United States and international economies. These,and other risks and uncertainties, are detailed in the Company's filings with the Securities and Exchange Commission,including the Company's Annual Report on Form 10-K for the fiscal year ended February 2, 2008 and other Companyfilings with the Securities and Exchange Commission. Charming Shoppes assumes no duty to update or revise itsforward-looking statements even if experience or future changes make it clear that any projected results expressed orimplied therein will not be realized. Forward-Looking Statements 3 Dorrit J. BernChairman, CEO and President Dorrit J. BernChairman, CEO and President 4 …And Thanking Our Outgoing Board Member •M. Jeannine Strandjord Welcoming Our Newest Board Members… •Michael C.
